EXHIBIT Page 1 THE CLEVELAND ELECTRIC ILLUMINATING COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2005 2006 2007 2008 2009 (b) (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 233,101 $ 307,946 $ 278,283 $ 286,486 $ (10,992 ) Interest and other charges, before reduction for amounts capitalized and deferred 132,226 141,710 138,977 125,976 137,171 Provision for income taxes 153,014 188,662 163,363 136,786 (10,183 ) Interest element of rentals charged to income (a) 47,643 45,955 29,829 1,919 2,380 Earnings as defined $ 565,984 $ 684,273 $ 610,452 $ 551,167 $ 118,376 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 132,226 $ 141,710 $ 138,977 $ 125,976 $ 137,171 Interest element of rentals charged to income (a) 47,643 45,955 29,829 1,919 2,380 Fixed charges as defined $ 179,869 $ 187,665 $ 168,806 $ 127,895 $ 139,551 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 3.15 3.65 3.62 4.31 0.85 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. (b) The earnings as defined in 2009 would need to increase $21,175,000 for the fixed charge ratio to be 1.0. EXHIBIT Page 2 THE CLEVELAND ELECTRIC ILLUMINATING COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) Year Ended December 31, 2005 2006 2007 2008 2009 (b) (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 233,101 $ 307,946 $ 278,283 $ 286,486 $ (10,992 ) Interest and other charges, before reduction for amounts capitalized and deferred 132,226 141,710 138,977 125,976 137,171 Provision for income taxes 153,014 188,662 163,363 136,786 (10,183 ) Interest element of rentals charged to income (a) 47,643 45,955 29,829 1,919 2,380 Earnings as defined $ 565,984 $ 684,273 $ 610,452 $ 551,167 $ 118,376 FIXED CHARGES AS DEFINED IN REGULATION S-K PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS): Interest before reduction for amounts capitalized and deferred $ 132,226 $ 141,710 $ 138,977 $ 125,976 $ 137,171 Preferred stock dividend requirements 2,918 - Adjustments to preferred stock dividends to state on a pre-income tax basis 1,932 - Interest element of rentals charged to income (a) 47,643 45,955 29,829 1,919 2,380 Fixed charges as defined plus preferred stock dividend requirements (pre-income tax basis) $ 184,719 $ 187,665 $ 168,806 $ 127,895 $ 139,551 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) 3.06 3.65 3.62 4.31 0.85 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. (b) The earnings as defined in 2009 would need to increase $21,175,000 for the fixed charge ratio to be 1.0.
